        Case 7:20-cv-02749-CS-JCM Document 51 Filed 11/13/20 Page 1 of 2

                                    Law Offices of
                            Thomas J. Minotti, P.C.
  1131 Route 55, Suite 6
 Lagrangeville, New York
                                  Attorneys at Law
         12540
 Telephone (845) 570-9300


THOMAS J. MINOTTI *
                                                                      CENTRAL FACSIMILE (888) 892-7898




                                                       November 13, 2020


(via e-mail – chambersnysdseibel@nysd.uscourts.gov & ECF)

Hon. Cathy Seibel, USDJ
300 Quarropas Street
White Plains, NY 10601


        Re:      Korajkic v. Sobo & Sobo LLP, et al.
                 Case No. 7:20-cv-02749-cs

Your Honor:

        I represent defendant, Raymond J. Iaia (hereinafter “Iaia”) in the above-referenced case

now pending before Your Honor. On November 9, 2020, plaintiff filed a Second Amended

Complaint. Defendant, Iaia, requests a pre-motion conference so that he can file a motion to

dismiss the fifth cause of action alleged in the Second amended complaint, which seeks to

impose liability on Iaia for aiding and abetting his own conduct. The second amended complaint

does not allege any new facts and the facts that are plead do not support a cause of action for

aiding and abetting under New York State Executive Law §296(6), as liability cannot be

imposed on an individual pursuant to §296(6) for aiding and abetting their own conduct.

        Plaintiff is relying on Feingold v. New York, 366 F.3d 138 (2d Cir. 2004) citing, Tomka

v. Seiler Corp., 66 F.3d 1295 (2d Cir. 1995) for the proposition that an individual can be liable

for aiding and abetting their own conduct. In 2005, Feingold, was examined and rejected by
       Case 7:20-cv-02749-CS-JCM Document 51 Filed 11/13/20 Page 2 of 2




Strauss v. N.Y. State Dep’t of Educ., 26A.D.3d 67, 805 N.Y.S.2d 704, 709 (3d Dept. 2005),

holding that an individual cannot aid and abet their own conduct. Similarly, the Second

Department in, Matter of Medical Express Ambulance Corp. v. Kirkland, 79 A.D.3d 886, 913

N.Y.S.2d 296 (2nd Dept. 2010), held that an individual cannot be held liable under §296(6) for

aiding and abetting his own conduct. Since New York state courts have rejected Feingold and

Tomka, the Second Circuit in Boonmalert v. City of New York, 721 Fed.Appx. 29 (2018), citing

Strauss v. N.Y.State Dept. of Education, held that an individual cannot aid and abet their own

conduct. Additionally, District Court cases in this District that have followed Strauss in rejecting

Feingold and Tomka are; Cater v. New York, 316 F.Supp.3d 660, 672 (SDNY 2018); Pierre V.

City of New York, 2020 WL 353538 (SDNY 2020); Bliss v. MXK Restaurant Corp., 220 F.Supp3d

419, 426 (SDNY 2016); White v. Pacifica Foundation, 973 F.Supp.2d 363, 378 (SDNY 2013);

Caravantes v. 53rd Street Partners, LLC, 2012 WL 3631276 (SDNY 2012).

       There are no facts plead by plaintiff in her proposed second amended complaint that

allege Iaia aided and abetted anyone’s conduct other than his own and as such there can be no

individual liability against Iaia pursuant to New York State Executive Law §296(6).



                                                     Very truly yours,

                                                     /s/ Thomas J. Minotti

                                                     Thomas J. Minotti

cc:

Phillips & Associates (via ECF & e-mail)
45 Broadway, Ste. 620
New York, NY 10006

Eschevarria Law, PLLC (via ECF & e-mail)
PO Box 1053
Warwick, NY 10990
